PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/545,707
Filing Date: 8 Jun 2015
Appellant(s): Gupta, Vijai, Prakash



__________________
J. Mark Konieczny
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 29, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 30, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-6, 11-13, 15, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugita, JP2002142693 in view of Zhenyuan et al. CN 103099128.

(2) Response to Argument
Appellant argues that the transitional phrase “consisting of” in claim 1 excludes the teaching of Sugita (JP 2002142693) and that the examiner “is confusing method claims with product claims”; however both arguments are incorrect. 
The present claim (step 1) requires, “introducing a quantity of a starch based ingredient and other ingredients comprising water in a container, wherein the starch-based ingredient consist of raw rice, bean, raw couscous, and/or raw pasta”.  First, it is of note that while the method recites the transitional phrase “consisting of”, the claim proceeds with “open” claim language “and other ingredients comprising water in a container”. The examiner is not confusing method claims with product claims, but merely stating that the present claim recitation of “and other ingredients comprising water in a container” does not exclude steps associated with obtaining the “other ingredients”.  
Secondly, Sugita teaches a method for preparing a shelf-stable starch based food product consisting of: introducing a quantity of starch based ingredient (raw rice) and other ingredients 
Lastly, with respect to Appellants remarks regarding what the present specification describes (page 7), while the final products may differ, as alleged by Appellant, the presently claimed method and the invention of Sugita are substantially similar. Sugita describes a process for making a baby food or porridge-like composition and expressly describes introducing a quantity of both pre-water absorbed-partially cooked rice and raw rice into a pouch for retort 
With respect to the rejection of claim 2, Appellant again argues what is described in the present specification, not the present claim. Claim 2 requires, “wherein the other ingredients are selected from the group consisting of: vegetables, proteins, oils, seasoning, emulsifiers, and salts.” Sugita teaches cooking raw rice in a water based cooking liquid comprising seasonings (and other ingredients such as vegetables, proteins, oils, salt, etc.) [0020-24] and then adding a second portion of raw rice into the cooked rice containing the first mixture [0029]. Thus, Sugita [0029] explicitly teaches “introducing a quantity of a starch based ingredient [second portion of raw rice] and other ingredients comprising water in a container [cooked raw rice in a water based cooking liquid comprising seasonings], wherein the starch-based ingredient consist of raw rice, bean, raw couscous, and/or raw pasta” and “wherein the other ingredients are selected from the group consisting of: vegetables, proteins, oils, seasoning, emulsifiers, and salts”, as required by the present claims.  
The teaching set forth in Sugita [0029] clearly teaches the claimed invention and the method steps prior to [0029], i.e., steps of obtaining “other ingredients comprising water” are not excluded by the recitation of “consisting of”.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
Conferees:

                                                                                                                                                                                               /LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.